Case 1:20-cv-00361-NONE-JLT Document 1-6 Filed 03/09/20 Page 1 of 10




EXHIBIT "E"
           Case 1:20-cv-00361-NONE-JLT Document 1-6 Filed 03/09/20 Page 2 of 10


1    BOWMAN AND BROOKE LLP
     Richard L. Stuhlbarg (SBN: 180631)
2    richard.stuhlbarg@bowmanandbrooke.com
     Garrett B. Stanton (SBN: 324775)
3    garrett.stanton@bowmanandbrooke.com
     970 West 190th Street, Suite 700
4    Torrance, California 90502
     Tel No.: 310/ 768-3068
5    Fax No.: 310/ 719-1019
6    Attorneys for Defendant
     FCA US, LLC
7
8                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
9                      FOR THE COUNTY OF KERN – METRO DIVISION
10
11   ANGELA P. SPEGAL, an individual;      )         CASE NO.: BCV-20-100311
     and KRISTOPHER G. HAIL, an            )
12   individual,                           )
                                           )
13                        Plaintiffs,      )         FCA US LLC’S ANSWER TO COMPLAINT;
                                           )         DEMAND FOR JURY TRIAL
14          vs.                            )
                                           )
15   CJM AUTOMOTIVE GROUP, INC., a )
     California Corporation; FCA US LLC, a )         Action Filed: January 31, 2020
16   Delaware Limited Liability Company;   )         Trial:        None
     and DOES 1 through 75, inclusive.     )
17                                         )
                          Defendants.      )
18                                         )
19           Defendant FCA US LLC (“FCA US”), for itself alone and for no other parties,
20   hereby answers Plaintiffs Angela P. Spegal and Kristopher G. Hail (“Plaintiffs”)
21   Complaint (“Complaint”) as follows:
22                                     GENERAL DENIAL
23           Under the provisions of section 431.30(d) of the California Code of Civil
24   Procedure, FCA US denies each and every allegation, both specifically and generally,
25   of each cause of action contained in Plaintiffs' Complaint on file herein, and the whole
26   thereof, and denies that Plaintiffs were damaged in any sum or sums, or at all.
27   ///
28   ///


     22171898v1                                  1
                   FCA US LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
          Case 1:20-cv-00361-NONE-JLT Document 1-6 Filed 03/09/20 Page 3 of 10


1                                FIRST AFFIRMATIVE DEFENSE
2                               (Failure to State Cause of Action)
3            1.    Plaintiffs' Complaint fails to state facts sufficient to constitute a cause of
4    action against FCA US.
5                               SECOND AFFIRMATIVE DEFENSE
6                        (Duration of Implied Warranty – New Vehicle)
7            2.    The duration of the implied warranty is three months for a used good.
8    Civil Code § 1795.5(c).
9                                THIRD AFFIRMATIVE DEFENSE
10                       (Subject Vehicle Fit for its Intended Purpose)
11           3.    FCA US is informed and believes, and on that basis alleges that the
12   subject 2015 Jeep Wrangler Unlimited, VIN: 1C4HJWDGXFL554230 was fit for
13   providing transportation at all relevant times hereto.     Accordingly, Plaintiffs are not
14   entitled to relief for breach of the implied warranty of merchantability. (American Suzuki
15   Motor Corporation v. Superior Court (1995) 37 Cal.App.4th 1291.)
16                              FOURTH AFFIRMATIVE DEFENSE
17                                   (No Timely Revocation)
18           4.    Plaintiffs have no restitution remedy under breach of implied warranty
19   because there was no timely revocation of acceptance after the alleged breach and
20   before a substantial change in the condition of the goods.
21                               FIFTH AFFIRMATIVE DEFENSE
22                             (Unreasonable or Unauthorized Use)
23           5.    FCA US is informed and believes some of Plaintiffs' concerns may have
24   been caused by unreasonable or unauthorized use. (Civil Code § 1794.3.)
25                               SIXTH AFFIRMATIVE DEFENSE
26                (Misuse, Abuse, Improper Maintenance, or Other Exclusion)
27           6.    FCA US is informed and believes, and on that basis alleges, that Plaintiffs
28   and/or others misused, abused and improperly cared for and maintained the subject


     22171898v1                                   2
                   FCA US LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
          Case 1:20-cv-00361-NONE-JLT Document 1-6 Filed 03/09/20 Page 4 of 10


1    2015 Jeep Wrangler Unlimited, therefore, some or all of Plaintiffs' nonconformities were
2    or should have been excluded from coverage. Specifically, FCA US alleges that after
3    appropriate discovery, one or more of the stated specific warranty exclusions may be
4    applicable.
5                                SEVENTH AFFIRMATIVE DEFENSE
6                                      (Good Faith Evaluation)
7            7.     FCA US is informed and believes, and on that basis alleges, at all times,
8    FCA's evaluation of Plaintiffs' repurchase request has been in good faith, consequently,
9    Plaintiffs have no claim for civil penalty for any alleged willful violation.
10                                EIGHTH AFFIRMATIVE DEFENSE
11                        (Estoppel, Laches, and/or Lack of Good Faith)
12           8.     FCA US is informed and believes some or all of Plaintiffs' claims may be
13   barred by estoppel, laches and/or lack of good faith.
14                                 NINTH AFFIRMATIVE DEFENSE
15                                  (Civil Code section 1794(e)(3))
16           9.     FCA US is informed and believes, and on that basis, alleges that Plaintiffs
17   failed to provide written notice under Civil Code section 1794, subdivision (e)(3), and
18   therefore, Plaintiffs' civil penalty claim is barred.
19                                TENTH AFFIRMATIVE DEFENSE
20                                      (Statute of Limitations)
21           10.    FCA US is informed and believes, and on that basis, alleges, that the
22   Complaint, and each cause of action thereof, is barred by application of the statutes of
23   limitation set forth in the Code of Civil Procedure §§ 337, 338, 339, 340, Commercial
24   Code § 2725, or any other statute of limitation applicable to the present action.
25                              ELEVENTH AFFIRMATIVE DEFENSE
26                                        (Failure to Maintain)
27           11.    FCA US is informed and believes, and on that basis alleges that Plaintiffs
28   are precluded from recovery by reason of their failure to maintain and service the


     22171898v1                                      3
                    FCA US LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
           Case 1:20-cv-00361-NONE-JLT Document 1-6 Filed 03/09/20 Page 5 of 10


1    subject vehicle.
2                               TWELFTH AFFIRMATIVE DEFENSE
3                                   (No Substantial Impairment)
4            12.   FCA US is informed and believes, and on that basis alleges that none of
5    the alleged nonconformities claimed by Plaintiffs substantially impaired the subject
6    vehicle's use, value, or safety.
7                             THIRTEENTH AFFIRMATIVE DEFENSE
8                                (No Breach of Express Warranty)
9            13.   FCA US is informed and believes, and on that basis alleges that any and
10   all obligations of FCA US under any applicable warranty was completely performed and
11   fulfilled.
12                            FOURTEENTH AFFIRMATIVE DEFENSE
13                       (Failure to Use Third-Party Dispute Resolution)
14           14.   FCA US makes available a qualified third-party dispute resolution process,
15   and therefore, it is entitled to relief under certain provisions of the Song-Beverly
16   Consumer Warranty Act.
17                             FIFTEENTH AFFIRMATIVE DEFENSE
18                                 (Responsibility of Third Party)
19           15.   FCA US is informed and believes, and on that basis alleges, that if
20   Plaintiffs are entitled to any recovery at all (and Plaintiffs are not), the amount of that
21   recovery should be reduced in whole or in part by the acts or omissions of third persons
22   over which FCA US had no oversight or control.

23                             SIXTEENTH AFFIRMATIVE DEFENSE

24                                         (Unclean Hands)

25           16.   FCA US is informed and believes, and on that basis alleges, that Plaintiffs’

26   claims against FCA US are barred by the doctrine of unclean hands.

27   ///

28   ///



     22171898v1                                     4
                   FCA US LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
          Case 1:20-cv-00361-NONE-JLT Document 1-6 Filed 03/09/20 Page 6 of 10


1                            SEVENTEENTH AFFIRMATIVE DEFENSE
2                      (Plaintiffs Waived the Right to Rescind the Contract)
3            17.     FCA US is informed and believes, and on that basis alleges, that Plaintiffs
4    have received and accepted the benefits under the contract and therefore have waived
5    the right to rescind the contract.
6                             EIGHTEENTH AFFIRMATIVE DEFENSE
7                                     (Apportionment of Fault)
8            18.     FCA US is informed and believes, and on that basis alleges, that the
9    negligent acts or wrongful conduct of other persons caused Plaintiffs’ damages, solely
10   or in part, such that Plaintiffs’ damages should be apportioned among the responsible
11   parties.
12                            NINETEENTH AFFIRMATIVE DEFENSE
13                        (No Representation Beyond Express Warranty)

14           19.     FCA US is informed and believes, and on that basis alleges, that it did not

15   represent to Plaintiffs that the subject vehicle had characteristics and benefits it did not

16   have and/or that its express warranty conferred or involved remedies or obligations it

17   did not have.

18                             TWENTIETH AFFIRMATIVE DEFENSE

19                                  (Requisite Repair Attempts)

20           20.     FCA US is informed and believes, and on that basis alleges, that the

21   subject vehicle has not been out of service the requisite number of days or subject to

22   repair for the same nonconformity the requisite number of times within eighteen months

23   from delivery to Plaintiffs or the accrual of 18,000 miles on the odometer.

24                           TWENTY-FIRST AFFIRMATIVE DEFENSE

25                                    (Mitigation of Damages)

26           21.     FCA US is informed and believes, and on that basis alleges, that Plaintiffs

27   have made no effort to attempt to mitigate any damages or protect the value of the

28   subject vehicle, and as such, any damages awarded would be reduced accordingly.



     22171898v1                                    5
                     FCA US LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
             Case 1:20-cv-00361-NONE-JLT Document 1-6 Filed 03/09/20 Page 7 of 10


1                           TWENTY-SECOND AFFIRMATIVE DEFENSE
2                                               (Set Off)
3             22.    FCA US is informed and believes, and on that basis alleges, that if it is
4    established that FCA US is in any manner legally responsible for any of the damages
5    claimed by Plaintiffs, which is denied, FCA US is entitled to a set off these damages, if
6    any, that resulted from the wrongful acts of Plaintiffs and/or others.
7                            TWENTY-THIRD AFFIRMATIVE DEFENSE
8                                      (Complete Performance)
9             23.    FCA US is informed and believes, and on that basis alleges, that it did not
10   represent to Plaintiffs that the subject vehicle had characteristics and benefits it did not
11   have and/or that its express warranty conferred or involved remedies or obligations it
12   did not have.
13                          TWENTY-FOURTH AFFIRMATIVE DEFENSE

14                                     (Spoliation of Evidence)

15            24.    FCA US is informed and believes, and on that basis alleges, that the

16   subject vehicle or products identified in the Complaint that was allegedly designed,

17   manufactured, and distributed by FCA US are missing, have been modified or altered

18   and/or are no longer available for FCA US’s possession, which impacts FCA US’s

19   defense in this case. FCA US is therefore entitled to relief from this spoliation, including

20   appropriate jury instructions, admonitions and any other relief affiliated by the Court.

21                           TWENTY-FIFTH AFFIRMATIVE DEFENSE

22                                      (Economic Loss Rule)

23            25.    Plaintiffs’ causes of action have not accrued because Plaintiffs cannot

24   establish that they suffered injury directly from the subject vehicle or any of its

25   component parts, and therefore Plaintiffs’ contentions that the subject vehicle or

26   products failed to adequately perform their functions are barred by the economic loss

27   rule.

28   ///



     22171898v1                                     6
                     FCA US LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
           Case 1:20-cv-00361-NONE-JLT Document 1-6 Filed 03/09/20 Page 8 of 10


1                           TWENTY-SIXTH AFFIRMATIVE DEFENSE
2                                     (Compliance With Laws)
3            26.   FCA US has complied with all laws and regulations with regard to the
4    subject matter of Plaintiffs’ Complaint, are therefore not liable to Plaintiffs for any
5    damages they may have sustained, if any.
6                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE
7                                         (Fees and Costs)
8            27.   FCA US is informed and believes, and on that basis alleges, that the
9    Complaint was brought without reasonable cause and without a good faith belief that
10   there was a justifiable controversy under the facts or the law which warranted the filing
11   of the Complaint against defendant. Plaintiffs should therefore be responsible for all of
12   FCA US’s necessary and reasonable attorney’s fees and defense costs as permitted by
13   California law.

14                         TWENTY-EIGHTH AFFIRMATIVE DEFENSE

15                                   (Modification of Property)

16           28.   FCA US is informed and believes, and on that basis alleges, that at the

17   time and place of the incident alleges that any and all events, occurrences, injuries and

18   damages, if any, alleged by Plaintiff was proximately caused or contributed to by the

19   product(s) in question having been used in a non-intended or abnormal manner, and not

20   as a result of any defects in or failure of said product(s) or any component thereof.

21                          TWENTY-NINTH AFFIRMATIVE DEFENSE

22                                        (Improper Forum)

23           29.   FCA US alleges that this claim has been filed in an improper forum, as

24   Plaintiff has agreed to arbitrate this dispute when they signed the sales agreement with

25   the dealer.

26   ///

27   ///

28   ///



     22171898v1                                     7
                   FCA US LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
          Case 1:20-cv-00361-NONE-JLT Document 1-6 Filed 03/09/20 Page 9 of 10


1                             THIRTIETH AFFIRMATIVE DEFENSE
2                              (Additional Affirmative Defenses)
3            30.   FCA US reserves its rights to raise and plead additional defenses and/or
4    affirmative defenses which might become known during the course of discovery, as well
5    as to dismiss any defenses which, as a result of discovery, are determined to be
6    unsupported by good faith reliance upon either the facts or the law, or a nonfrivolous
7    argument for the extension, modification, or reversal of existing law or the establishment
8    of new law.
9                  WHEREFORE, Defendant FCA US, prays as follows:
10                 a.    For dismissal of Plaintiffs' Complaint with prejudice;
11                 b.    For judgment in favor of Defendant FCA US, against Plaintiffs;
12                 c.    For the costs of suit herein; and,
13                 d.    For such other and further relief as the Court may deem just and
14                       proper.
15   DATED: March 9, 2020                            BOWMAN AND BROOKE LLP
16
17                                            By:    ______________________________
                                                     Richard L. Stuhlbarg
18                                                   Garrett B. Stanton
                                                     Attorneys for Defendant,
19                                                   FCA US LLC
20
21
22
23
24
25
26
27
28


     22171898v1                                  8
                   FCA US LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
         Case 1:20-cv-00361-NONE-JLT Document 1-6 Filed 03/09/20 Page 10 of 10


1                                 DEMAND FOR JURY TRIAL
2            Defendant FCA US LLC hereby demands a trial by jury.
3    DATED: March 9, 2020                          BOWMAN AND BROOKE LLP
4
5                                           BY:
                                                   Richard L. Stuhlbarg
6                                                  Garrett B. Stanton
                                                   Attorneys for Defendant,
7                                                  FCA US LLC
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     22171898v1                                9
                   FCA US LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
